                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                                      Case No. 8:91-CR-272-T-27JSS


RONALD STANSEL,
__________________________________/

                                                     ORDER
         BEFORE THE COURT are Defendant's pro se Motion for Modification of Term of
Imprisonment (Dkt. 754) and Supplement Motion for Modification of Term of Imprisonment (Dkt.
765). Both motions are DENIED.
         His Motion for Modification of Term of Imprisonment (Dkt. 754), to the extent he seeks
relief under the pilot program for elderly offenders, is DENIED as moot.1
         Construing his Supplement Motion for Modification of Term of Imprisonment (Dkt. 765)
liberally, he seeks modification of his sentence of imprisonment under the First Step Act, Sections
401 and 403. By the plain language of the First Step Act, however, Sections 401 and 402 are not
retroactive. His motion is therefore DENIED.2
         DONE AND ORDERED this 14th day of August, 2019.



                                                      /s/ James D. Whittemore
                                                      JAMES D. WHITTEMORE
                                                      United States District Judge

Copies to: Defendant, pro se, Counsel of Record




         1
           The Federal Defender filed notice that Defendant is not seeking compassionate release and he is currently
serving his term of imprisonment on home detention pursuant to the pilot program for elderly offenders (Dkt. 764). His
construed motion for relief under that program is denied as moot.

         2
             Defendant’s Motion for Modification of Term of Imprisonment under the First Step Act (Dkt. 754) was
denied because his offense was not a “covered offense” as defined by Section 404 of the First Step Act (Dkt. 760). To
the extent he seeks a sentence modification under Amendment 782 to the United States Sentencing Guidelines, relief is
denied for the same reasons his prior two motions for relief under Amendment 782 were denied (see Dkts. 746, 750).
